Citation Nr: 1629347	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  15-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1948 to February 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the St. Louis, Missouri Department of Veterans' Affairs (VA) Regional Office (RO).

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although VA examinations and opinions were provided for the Veteran's hearing loss and tinnitus in June 2013 and September 2014 and for his residuals of cold injuries to the bilateral upper extremities and bilateral lower extremities in June 2013, as the VA medical evidence, taken together as a whole, indicates the Veteran may be unemployable or productive of only marginal employment due to his service-connected disabilities, the Board is of the opinion that a new VA examination and opinion addressing all of the service-connected disabilities is necessary prior to further appellate review in order to assess the impact of all of the Veteran's service-connected disabilities upon his employment/employability at present.  See 38 C.F.R. § 4.16(a), (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  In addition, in the June 2013 VA examination of the Veteran's cold injuries, it appears that the VA examiner failed to consider all of the residuals of the Veteran's cold injuries, including specifically his neurovascular paresthesia, onychomycosis, and degenerative joint disease, which were related to his cold injuries in the July 2011 VA examination.  Accordingly, a remand is necessary.  

As the file reflects the Veteran has received ongoing treatment from VA, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  

2.  After the above development has been completed, arrange for an appropriate VA examination.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner should identify and describe in detail all effects and limitations to employment and daily life attributable to the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus and residuals of cold injuries to the bilateral upper extremities and bilateral lower extremities).  The examiner should discuss the functional impairment or limitations imposed by the Veteran's service-connected disabilities (including all residuals associated with the Veteran's cold injuries, i.e. degenerative joint disease, neurovascular paresthesia and onychomycosis found in the July 2011 VA examination) on the Veteran's ability to maintain substantially gainful employment.  

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of unemployability at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate this claim in light of this and all other additional evidence.  If the issue of TDIU is denied, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




